UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Under §240.14a-12 Magnum Hunter Resources Corporation (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: MAGNUM HUNTER RESOURCES CORPORATION 777 Post Oak Blvd, Suite 650 Houston, Texas 77056 (832)369-6986 April 13, 2011 Dear Fellow Stockholder: According to our latest records, we have not yet received your proxy for the important annual and special meeting of stockholders of Magnum Hunter Resources to be held on April 29, 2011. Your Board of Directors recommends that stockholders vote “FOR” Proposal 1, 3, 4, 5, 6, 7, 9, “FOR” all nominees in Proposal 2, and vote “3 YEARS” on Proposal 8. Time is short and your vote is extremely important. Please VOTE TODAY by telephone or the Internet, or by signing, dating and returning the enclosed proxy card in the envelope provided. Thank you for your cooperation. Very truly yours, /s/ Gary C. Evans Gary C. Evans Chairman of the Board and Chief Executive Officer 3 Easy Ways To Vote Help your Company avoid the expense of further solicitation by voting today. You may use one of the following simple methods to vote your shares: 1. Vote by Telephone.Call 800-690-6903. Have your control number listed on your voting instruction form ready and follow the simple instructions. 2. Vote by Internet.Go to www.proxyvote.com.Have your control number listed on your voting instruction form ready and follow the simple instructions. 3. Vote by Mail.Mark, sign, and date your voting instruction form and return it in the postage-paid return envelope provided.
